DETAILED ACTION
Response to Amendment
Applicant's amendment filed 04/14/2022 has been entered.  Currently, claims 1, 3-12 are pending, claim 2 is cancelled, and claims 10-12 are new.


Claim Rejections - 35 USC § 102
Claims 1, 3, 6, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 2015-063086).
With regard to claims 1 and 10, Ito discloses a thermal transfer recording medium having a base material 10, which reads on applicants’ substrate, a release layer 20, which reads on applicants’ release layer, and a protective layer 30, which reads on applicants’ transfer layer and peeling layer as it is peeled off from the release layer [0015], [0019] and [0066].  The release layer 20 may comprise a binder and alumina particles [0021], [0022] and [0056].  The heat transfer works by transferring the protective layer 30 and having the release layer 20 remain on the substrate, which reads on applicants’ thermofusible transfer sheet [0066].  
With regard to claim 3, there may be multiple protective layers formed and the layer to be placed in contact with the intended image-receiving paper may be formed from a resin that contains a wax [0029]-[0030].  This is done to enhance adhesion via a thermal melting property, which reads on applicants’ peeling layer containing a wax.  The protective layer is peeled off from the base material and the release layer.
With regard to claims 6 and 7, the binder of the release layer 20 may be polyvinyl alcohol, which is an example given by applicants in their specification of an aqueous vinyl resin [0020].
With regard to claim 9, the thickness of the protective layer 30 may be 1.5 microns in example 21, which reads on the thickness claimed [0035] and [0056].
With regard to claims 11 and 12, given the fact that the release layer is made up a aqueous vinyl resin binder and alumina particles identical to that claimed, the thermal transfer recording medium of Ito will inherently possess the delamination force claimed. 


Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2015-063086) in view of Ishida et al. (US 2015/0360497).
Ito teaches all of the limitations of claim 1 above; however, they do not specifically teach a colorant layer on the peelable protective layer.
Ishida et al. teach a thermal transfer sheet having a release layer 5, transferable protective layer 2 and a color layer 3 in that order in Figure 2 [0072].
Since Ito and Ishida et al. are both drawn to thermal transfer recording sheets, it would have been obvious to one having ordinary skill to have combined a color layer of Ishida et al. with the thermal transfer recording medium of Ito.  The results of such a combination would have been predictable to one having ordinary skill; further, each of the elements would have performed the same in combination as they had separately.  The rationale to have combined also would be to have a recording sheet that can print a color image that is then immediately protected with a protective layer instead of using two separate sheets.  It is noted that Ito also envisions using their recording medium to form full-color images [0070].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2015-063086) in view of Takahara et al. (5260256).
Ito teaches all of the limitations of claim 7 above; however, they do not specifically teach that the vinyl resin of the release layer can be one of those of claim 8.
Takahara et al. teach a thermal transfer sheet, wherein the release layer can be formed of either polyvinyl alcohol or polyvinylpyrrolidone (col. 18, lines 34-37, col. 39, lines 5-10 and col. 40, lines 51-53, Example I4).  Additionally, they teach their release layer can include particles for forming a matted surface (col. 8, lines 47-62).
Since Ito and Takahara et al. are both drawn to  thermal transfer release layers, it would have been obvious to one having ordinary skill in the art to have substituted the polyvinyl alcohol resin of Ito with the polyvinylpyrrolidone resin of Takahara et al.  The results of such a substitution would have been predictable to one having ordinary skill as Takahara et al. recognizes these two resins as being equivalents for release layers in thermal transfer media.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Ito’s teaches away from making the ratio of alumina to resin be more than 1/1 at [0068].    


Response to Arguments
Applicant’s arguments, see Remarks, filed 4/14/2022, with respect to the rejections based upon Yamashita et al. (US 2013/0142969) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The Examiner did not properly reject claim 2 last time and there is no evidence in Yamashita et al. that their thermal transfer recording medium would operate by the transfer layer being peelable.  The thermal recording medium of Yamashita et al. was a sublimation dye transfer recording material, and therefore there was not a proper basis to conclude that the thermal recording medium of Yamashita et al. could meet the functional limitations of being peelable.  Rather, as applicants’ point out in the Remarks, Yamashita et al. teach the exact opposite.
However, upon further consideration, a new ground(s) of rejection is made in view of Ito (JP 2015-063086).  Ito’s thermal transfer recording medium operates by a melt transfer, or thermofusing, process as explained above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759